DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 23 and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuranishi et al. (US 2012/0025518, “Kuranishi”) in view of Luk (US 6,039,784, “Luk”) in view of Murphy (Additives for Plastics Handbook, pp. 169-175, 2001, “Murphy”).
Regarding claims 23 and 24, Kuranishi teaches a threaded joint for pipes comprising a pin and box that each comprise contact surfaces and wherein the contact surface comprises both threaded and unthreaded portions (see Fig. 1, [0004] – [0008]). Kuranishi additionally teaches a solid lubricant coating on at least one of the contact surfaces (e.g., [0112]), wherein the coating may comprise a binder (i.e., polymer component such as a polyolefin or ethylene vinyl acetate copolymer, [0026], [0062] – [0065]), a lubricating powder or additive (e.g., [0076], [0077]), and an an anti-corrosion additive (e.g., [0106]).  Kuranishi additionally teaches that the lubricant additive may include, for example, graphite or polytetrafluoroethylene ([0077]) and the anti-corrosion additive may comprise aluminum phosphite ([0106]).  Kuranishi teaches that the polymeric component may be present in an amount of from 30 to 90% (roughly, depending on the amount of additives, [0065], and see [0077]), the lubricant in an amount of from 10 to 70% ([0065]), the anti-corrosion additive in an amount of up to 10% ([0077], nd
Regarding claim 27, Kuranishi additionally teaches that one of the contact surfaces of the pin and the box may comprise the solid lubricant coating while the other surface may comprise a protective solid UV-curable resin coating (see [0103], [0104], [0112]). 
Regarding claim 28, Kuranishi additionally teaches that the thickness of the solid coatings may be on the range of up to 30 micrometers ([0109] - [0112], [0111]). 
Regarding claim 29, Kuranishi additionally teaches that the solid lubricant coating may have a thickness of from 20 to 100 micrometers ([0075]).

Response to Arguments
Applicant’s arguments filed 9/21/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Kuranishi fails to teach the claimed amount of anti-corrosion additive. However, as Applicant notes, Kuranishi teaches broadly to include the anti-corrosion additive in an amount of from 3 to 9%, which reads generally on the claimed range of from 2 to 10 mass% (Remarks of 9/21/21, pp. 16-17 and  see Kuranishi at [0106] and [0065]). 
Applicant asserts that unexpected results overcome the obviousness rejection.  The examiner respectfully disagrees.  Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Please see MPEP §716.02. The burden is on the applicant to establish results are unexpected and significant.  The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the 
Applicant argues that Luk is not analogous art and is not drawn to the field of solid lubricating coatings or in the alternative that the polymers used as solid lubricant coatings by Luk and Kuranish are not identical. The Examiner respectfully disagrees. Luk teaches the use of such a solid lubricant coating in connection with the manufacture of metallurgical components. Luk teaches compacting metal components against one another where lubricants are necessary for removing the components from one another after compaction and avoiding excessive wear on the components. This application may be considered to be analogous to the contact of metal pipes to one another described by Kuranishi and of the present invention. That is, the problem being solved is one of lubricating metal components in extreme pressure and temperature environments and is therefore analogous (see Luk col. 1 line 50 – col. 2 line 55). Applicant argues that there would not be a reasonable expectation of success with the combination of the plasticizers of Luk and the solid lubricant coating of Kuranishi. However, such plasticizers are well known as a common additive in many fields where flexibility of a polymer may be useful (see, e.g., Murphy at p. 169). It therefore would have been within the skill of one of ordinary skill in the art to combine the use of a common plasticizer in the thermoplastic organic polymer used as a solid lubricant of Kuranishi. Please see the rejections of claims 23 and 24, above. 
Therefore, claims 23, 24, and 27-29 are rejected as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782